DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.

Response to Arguments
As a preliminary matter, in the instant Response to Office Action of 7/13/2020, Applicant’s Representative indicated addressing the 112f interpretation would be deferred; this Examiner agrees the 112f interpretation may be addressed when desired by Applicant, the 112f is maintained below for clerical form. 
Furthermore, this Examiner notes the constructive amendments to the claims made in the instant Response; however, it is totemic of the closeness of the primary cited Kupiec reference to the instant application under examination that the amendments are generally identically disclosed by Kupiec. Thus, the rejection is maintained for the reasons set forth below.

This Examiner disagrees. First, as provided in the amended claims mapping below, Kupiec discloses the image outputting device is connected to a terminal via a network, (shown figure 3) and receives an output instruction from the terminal in response to the terminal device receiving notification of event occurrence; (paragraph 0016) furthermore a notification and instruction sequence is similarly taught by Neustaedter. Kupiec further discloses that the terminal user may select live feed (paragraph 0016) or recorded images (paragraph 0015 in conjunction with paragraph 0017) with the output instruction (for output at the user terminal). 
Then at page 11 of the instant Response, Applicant’s Representative argues that Neustaedter fails to rectify the deficiencies of Kupiec with regard to the recited determining unit, stating that: Neustaedter determines the occurrence of the predetermined event related to the object or the body at step 520 before determining presence or engagement of the remote viewer at step 540 or 545, referencing figure 4. At page 12, Applicant’s Representative continues: Neustaedter nowhere discloses determination of continuation of the predetermined event after determination of presence or engagement of the remote viewer. Further, Neustaedter nowhere discloses a trigger for the determination of continuation of occurrence of the predetermined event.
However, this is an unduly constrained interpretation of Neustaedter based solely on Figure 4; the teaching of Neustaedter is applied to the disclosed system of Kupiec with regard to teaching use of the recited determining unit in the system of Kupiec. The recited determining unit uses a second time point to determine if the event is ongoing when the user is engaged. Paragraph 0051 of Neustaedter teaches that the video stream is continually analyzed; paragraph 0052 teaches that the activity is analyzed to determine if it is acceptable, that the user is engaged, and to transmit live video (if acceptable), thus when applied to the system of Kupiec teaching the recited determining unit which toggles between live and recorded output based on detected activity. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first receiving unit, recording control unit, recording unit, imaging unit, determining unit and outputting unit in claim 1, second receiving unit in claim 6, and second determining unit in claim 7. See also claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Such limitation currently interpreted as invoking 35 U.S.C. 112(f) are
in claim 1: first receiving unit, recording control unit, recording unit, imaging unit, determining unit, and outputting unit;
in claim 3: outputting unit and recording unit;
in claim 4: outputting unit, recording unit, and imaging unit;
in claim 5: determining unit;
in claim 6: second receiving unit and determining unit;
in claim 7: second determining unit;
in claim 8: second determining unit and detecting unit;
in claim 9: outputting unit; and
in claim 10: recording unit and imaging unit.
The recited/indicated generic placeholder unit limitations are deemed supported by the hardware description of paragraph 0081,  processor circuitry for a CPU as shown in Figure 2, and also a processor system such as shown in Figure 5.
It is noted to Applicant’s Representative that recitation of hardware circuitry elements/structure in above noted claims would not invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiec (US 2015/0229884) in view of Neustaedter (US 2011/0063440).

Regarding claim 1, Kupiec discloses An image outputting apparatus (Figure 1 and paragraph 0012 display and associated elements output images from cameras and associated ele14ments) configured to be connected to a terminal device via a network, (shown figure 3, image outputting apparatus connected to terminal device 129 via network) the image outputting apparatus comprising: a first receiving unit configured to receive an output instruction for a captured image from a user of the terminal device, (paragraph 0016 display 128 receives alert notification and accepts user input requesting associated image output) wherein the output instruction is transmitted by the terminal device in response to receiving a notification of an occurrence of a predetermined event related to an object or a body detected from the captured image, (paragraph 0016 detected event alarm sent to user of terminal device, in response user sends output instruction; paragraph 0014 event relates to unauthorized body/person) the detected object or the detected body being different from the user of the terminal device; (expressly shown figure 3, intruder 302 is different from user of terminal 128)  a recording control unit (paragraph 0014 monitoring device with asset control unit 110 may be considered same) configured to, in a case where the predetermined event is occurred, (monitoring device/control unit checks for event) control a recording unit to record the captured image which had been captured by an imaging unit during a continuation of the predetermined event; (paragraph 0014 with paragraph 0015 asset monitor with camera stores images per camera control or monitoring device/control unit) and an outputting unit configured to, in a case where the predetermined event is continuing at the second point in time, output at least a live captured image which is being captured by the imaging unit, (paragraphs 0016 and 0017 alert is selected and a display option is provided to user where user may select live-stream view of asset, this occurs after second point of user acknowledgement of alert message, further if the event is ongoing, and user selects live-stream, the recited conditional of the predetermined event is continuing at the second point is fulfilled) and, in a case where the predetermined event is not continuing at the second point in time, output the captured image recorded during the continuation of the predetermined event by the recording unit. (paragraphs 0015 and 0016 alert is selected and a recording of the event is provided) 
Kupiec fails to disclose a determining unit configured to determine, in response to the output instruction, whether or not the predetermined event is continuing from a first point in time to a second point in time, wherein the first point in time is a point in time when the predetermined event is occurred, and wherein the second point in time is a point in time when the output instruction is received, and the second point in time is a point in time after the first point in time.
However, Neustaedter teaches a determining unit configured to determine, (Figure 3B, at least video analysis component 380) in response to the output instruction, (from above, Kupiec discloses an output instruction; but Neustaedter provides for detecting if the user is engaged, since this will require the user to engage-in some way-a workstation, thus for purposes of interpretation, the output instruction is interpreted as an indication of engagement by the user-see paragraph 0061) whether or not the predetermined event is continuing from a first point in time to a second point in time, (paragraph 0051 video is continually analyzed for activity, and the first point in time is when the activity in a sequence of activity is first detected; paragraph 0053 teaches the activity may concern a body or object) wherein the first point in time is a point in time when the predetermined event is occurred, (paragraph 0053 video analyzed and first point in time is when activity commenced/began) and wherein the second point in time is a point in time when the output instruction is received, (paragraph 0061 this second time is interpreted as when the user becomes engaged, and provides workstation input in some form) and the second point in time is a point in time after the first point in time. (paragraphs 0059, 0061, activity detected at first point may occur before user is engaged at second point; that is, the activity may be ongoing and the user receives video of the ongoing activity after the activity is first detected) Also see paragraphs 0054-0060 generally. 
It would have been obvious to one of ordinary skill in the art to apply the teaching of Neustaedter to the disclosure of Kupiec before the effective filing date of the instant application because Neustaedter teaches its techniques allow for selecting and providing appropriate video segments or streaming remotely, (paragraphs 0018-0021) thereby providing an easily accessible video communications system that is simple to use and provides little barrier to entry and use. (paragraph 0015)
Regarding independent claims 10, 11 and 14: said claims recite limitations corresponding in scope to claim 1, and thus are rendered obvious by Kupiec in view of Neustaedter for reasons similar to those set forth above.
Regarding claim 3, Kupiec discloses wherein the captured image is a moving image, and in the case where the predetermined event is not continuing at the second point in time, the outputting unit is configured - 34 -1017059OUS01 to output the moving image recorded during the continuation of the predetermined event by the recording unit. (paragraphs 0015 and 0016 alert is selected and a recording of the event is provided)
Regarding claim 4, Kupiec discloses wherein, in the case where the predetermined event is not continuing at the second point in time, the outputting unit is configured to output the captured image recorded during the continuation of the predetermined event by the recording unit after outputting, for a certain time, at least the live captured image which is being captured by the imaging unit. (paragraph 0016 user can toggle between live stream view and recoded view and manipulate play of the same)
Regarding claim 5, Kupiec fails to explicitly disclose determine whether or not the predetermined event is continuing, based on a determination condition, instead relying on a duration. (paragraph 0014) 
However, in the same field of remote monitoring and transmission of the images, Neustaedter teaches further comprising a first determining unit configured to determine whether or not the predetermined event is continuing, based on a determination condition. (paragraph 0054 ongoing occurrence of event determined by analysis of conditions such as motion) Reason to combine Kupiec and Neustaedter same as claim 1. 
Regarding claim 6, Kupiec fails to identically disclose the recited; however, Neustaedter further teaches further comprising a second accepting unit configured to accept a setting instruction of the determination condition, wherein the first determining unit is configured to perform the determination based on the determination condition related to the setting instruction. (paragraphs 0053 and 0054 algorithms provided to analysis unit for determination conditions, also paragraph 0026) Reason to combine Kupiec and Neustaedter same as claim 1.
Regarding claim 7, Kupiec discloses further comprising a second determining unit configured to determine whether or not the predetermined event occurs, based on the captured image. (paragraph 0016 asset manager examines images to determine occurrence of events)
Regarding claim 8, Kupiec discloses wherein the second determining unit is configured to determine whether or not the predetermined event occurs, - 35 -1017059OUS01 based on a detection result by a detecting unit configured to detect an environmental change according to the predetermined event in an area using an imaging range of the imaging unit as a reference.
Regarding claim 9, Kupiec discloses wherein, in a case where the predetermined event occurs in the captured image captured at the first point in time, the outputting unit is configured to output an occurrence notification indicating the occurrence of the predetermined event. (paragraph 0016 alarm with images provided to user display)
Regarding claim 12, Kupiec teaches wherein, in a case where the second point in time is after elapsing a predetermined time from the output of the occurrence notification, at least the live captured image which is being captured by the imaging unit is output even if it is determined that the predetermined event is not continuing at the second point in time. (paragraphs 0016 and 0017 alert is selected and a display option is provided to user where user may select live-stream view of asset, this occurs after second point of user acknowledgement of alert message)
Regarding claim 13, Kupiec discloses wherein the predetermined event includes detection of at least one of intrusion, passage, leaving-behind and carrying-away of the object or body. (paragraph 0014 event is an intrusion by an unauthorized person’s person)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wautier (US 2016/0358436) discloses activity as a trigger for live-stream output.
Kuwahara (US 2016/0275356) may be considered for video surveillance output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485  

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
January 29, 2021